Title: To Benjamin Franklin from Jonathan Williams, Sr. [August? 1772]
From: Williams, Jonathan
To: Franklin, Benjamin


[August?, 1772]
[Beginning mutilated] advice, because I [torn] I think afterward indeed I am [torn] fearing that he is Spending his [torn] nought his Situation puts me in [mind of a quotation?] I have somewere seen [illegible] the God if the [torn] to hold attendance and Dependence be [torn].
Agreeable to your Orders Some [torn] your account for the Cost and Loss on the Tic[ket?] [torn] another £20 Prize but Whether [torn] it or your I now Cant tell however [if you will take the?] Troble Please to Let me know what [torn] Will Send a Bill to Discharge it. With my most [torn] thanks for all favours shew’d to my Belov’d Son Who got home Just time enought to take Leave of his Friends and bid them a Long farewell, in him we mourn the Loss of a good Son, a most affectionate Brother, agreeable Compainion and Faithfull Friend.
I have obtain’d an Execution against Hall Returnable next Feby. he has given Personal Security So that the money must be paid or he must Go to Goal at Present its verry unsartain Whether he Will Live or Die Polliticaly tho’ I Wish he may Live for more Reasons then one. Aunt Mecom and Daughter are Well my Wife and Children Desire to be Respectfully Remember’d to you. I am with the greatest Esteem your Dutyfull Nephew and Humble Servant
Jona Williams
 
[In the margin:] [All the money from?] Hall, is it your order that I Deliver it to Aunt Mecom—Please to Say [remainder missing]
Addressed: To / Doctr Benjamin Franklin / at Mrs Stevenson’s in / Craven Street / Strand / London / per the Argo / Capt Folger
